United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.J., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Lyons, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1851
Issued: September 25, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 30, 2017 appellant, through counsel, filed a timely appeal from an April 11,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish that she developed
an emotional condition in the performance of duty.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances of the case
as set forth in the prior decision are incorporated herein by reference. The relevant facts are as
follows.
On September 26, 2012 appellant, then a 41-year-old library technician, filed an
occupational disease claim (Form CA-2) alleging that she developed depression and anxiety as a
result of her federal employment duties. She stated that she worked as a library technician for
seven years. Approximately three years prior appellant had been given a substantial amount of
increased responsibility for which she was not properly trained to complete. In order to complete
her assigned duties, she was required to work long hours. Appellant first became aware of her
condition on November 1, 2011 and of its relationship to her federal employment on
August 16, 2012.
In an August 20, 2012 narrative statement, appellant reported that her responsibilities
increased when the supervisory librarian had retired three years prior and the only other librarian
in the department worked part time. As a result, the library technicians were required to perform
the duties of a librarian while also managing the library. Appellant provided a description of the
additional employment duties that she was required to perform and an official position description
for a library technician. She highlighted portions of the position description which noted that
responsibilities included “basic reference services,” “daily maintenance of the library,” and
“performing a range of library support tasks.” Appellant further highlighted portions noting that
she was required to “assist the medical librarian” in providing interlibrary loan services and was
“under the daily supervision of the medical librarian (when necessary the lead librarian).”
In a November 13, 2012 narrative report, Samuel A. Bobrow, Ph.D., a clinical
psychologist, reported that he evaluated appellant on August 29, 2012. Appellant informed him
that she stopped working for the employing establishment on March 28, 2012 due to severe workrelated stress. Dr. Bobrow reiterated appellant’s history regarding appellant’s increased
employment duties. He reported that she was previously diagnosed with general anxiety disorder
and moderate major depression in 2007 and 2008. On June 9, 2011 appellant had sought further
psychiatric treatment due to stress from job-related changes and because her husband had recently
lost his job. She was diagnosed with general anxiety disorder and severe major depression.
Dr. Bobrow noted that appellant began to feel incompetent because she was asked to do tasks she
was not trained to complete. Appellant’s anxiety and depression were exacerbated from being
“overworked and ill prepared.”
By decision dated November 27, 2012, OWCP denied appellant’s claim finding that she
failed to establish fact of injury because the evidence of record did not support that the occupational
3

Docket No.14-1874 (issued February 26, 2015).

2

exposure occurred as alleged. It concluded, therefore, that the requirements had not been met to
establish an injury as defined by FECA.
In a letter dated December 4, 2012, appellant, through counsel, requested a hearing before
a representative of OWCP’s Branch of Hearings and Review. Counsel subsequently converted the
request to a review of the written record.
By decision dated May 14, 2013, an OWCP hearing representative affirmed the
November 27, 2012 OWCP decision finding that appellant failed to establish fact of injury because
he could not determine what, if any, employment factors she experienced in the performance of
her federal employment duties.
On July 29, 2013 counsel requested reconsideration. He resubmitted appellant’s
August 20, 2012 narrative statement and Dr. Bobrow’s November 13, 2012 report.
By decision dated June 11, 2014, OWCP denied modification of the May 14, 2013 decision
finding that appellant failed to establish fact of injury because the evidence of record did not
support that the occupational exposure occurred as alleged. The senior claims examiner noted
that, due to OWCP’s delay in processing the request for reconsideration, it would conduct a merit
review of the claim in order to preserve her appeal rights. Appellant, through counsel, appealed
to the Board.
By decision dated February 26, 2015, the Board set aside OWCP’s June 11, 2014 decision
denying appellant’s emotional condition claim. The Board found that while OWCP’s decision
purported to have conducted a merit review of the claim, it had instead conducted a nonmerit
review. The Board further found that OWCP failed to properly develop the evidence by directly
requesting a statement from appellant’s supervisor addressing allegations of an increased workload
outside the scope of her employment position description. The Board remanded the case for
OWCP to properly develop the evidence of record and issue an appropriate merit decision.
OWCP thereafter received reports dated March 22 through May 2, 2015 from Linda
Esposito, Ph.D., a clinical psychologist.
By letter dated April 9, 2015, OWCP requested that the employing establishment provide
further information pertaining to appellant’s emotional condition claim and the accuracy of her
allegations. A claim development questionnaire was provided by OWCP for completion.
By letter dated April 24, 2015, J.P., appellant’s supervisor, responded to OWCP’s
questionnaire and allegations surrounding appellant’s emotional condition claim. He reported that
appellant’s workplace at Lyons Library was very quiet and the workload was light, even when the
librarian was part time. The only duties appellant had were to sort mail, check in and shelve
journals once a week, assist patrons with use of library resources, and fill interlibrary loan requests
which came in very rarely. She was also responsible for checking in and out monographs and AV
material. J.P. noted that if requests came in from medical center staff for articles, it was appellant’s
job to put in computer requests from other libraries and if requests came in from medical staff for
searches, it was her job to refer them to the librarian. He reported that no accommodations were
made to reduce her stress as she did not share that she was experiencing stress from her
employment. J.P. reported that appellant’s duties did not differ from that of her official position
3

description. He noted that from the November 1, 2011 date of injury, for a time, the librarian was
part time for three days a week, working at East Orange Library for two days a week and at Lyons
Library for one day a week. While at East Orange Library, the librarian was always available to
appellant for questions or assistance by telephone or e-mail. For the two days the librarian was
not in during the week, the library technician at East Orange Library was available to assist
appellant, or the librarian could be contacted at home. He reported that this was made clear to
appellant at the time. J.P. stated that appellant was able to perform her required duties in
accordance with her expectations.
J.P. explained that appellant was well trained in all areas of her employment duties which
entailed sorting mail, checking in and shelving journals, filling and requesting interlibrary loans,
checking in and out materials for circulation, and assisting with ready reference searching. He
stated that she was not required to perform duties outside of the scope of a library technician at
any time. J.P. further reported that the part-time librarian was always available to assist with any
problems, even on her days off. He reported that appellant falsely alleged that she served as a
professional information specialist; developed and maintained a collection of monographic
volumes, subscriptions of serial titles, and software programs; was responsible for reference
services, bibliographic instruction, marketing, and purchasing; and providing recreational reading
materials. J.P. reported that at no time was she expected or called upon to serve as a professional
information specialist answering in depth reference questions for staff, however, she performed
this duty by her own volition with no formal training in research, and therefore did not provide
quality search results. Appellant at no time developed or maintained a collection of monographic
volumes or subscriptions of serial titles. This was proven by the fact that she never placed a single
order for anything and was never issued a government charge card, or arranged for contracts for
serial title subscriptions. J.P. noted that recreational reading for patients included magazines that
were ordered by the librarian along with medical library journals that were included in the serials
subscription contract, which included books that were donated by the public and never ordered.
He reported that bibliographic instruction was essentially showing patrons how to use the library
and its resources and that library technicians always performed this duty to a certain extent. J.P.
explained that the librarians taught actual classes and at no time did the claimant teach classes, nor
did she ever market library resources which entailed creating e-mails or posters, or teaching classes
on the resources. He noted that appellant never made purchases as she did not have the authority
or training to do so. J.P. concluded that most of appellant’s statements were pulled from the official
position descriptions of a librarian or a supervisory librarian and were never her duties at any time.
By decision dated July 9, 2015, OWCP denied appellant’s claim finding that she failed to
establish fact of injury because the evidence submitted did not support that the events occurred as
alleged. It found that there was no evidence or witness statements submitted to support her
allegations that the events occurred in the manner that she alleged. OWCP concluded, therefore,
that the requirements had not been met to establish an injury as defined by FECA.
On July 14, 2015 appellant, through counsel, requested an oral hearing before an OWCP
hearing representative.
In a November 4, 2015 narrative statement, appellant described in detail the employment
duties alleged to have caused her emotional condition. She explained that she began working as a
library technician in the Mental Health Library at Lyons on April 30, 2005. At that time, appellant
worked under the direction of J.D., the supervisory librarian at Lyons Library. She explained that
4

J.D. was stationed at the Lyons Library as a supervisory librarian and V.L. was concurrently hired
for the medical librarian position at the East Orange Library as there was no librarian at that site.
Appellant reported that J.D. retired on June 30, 2009, leaving her as the sole person working at the
Lyons Library. As a result, she became overworked as she was responsible for all of the daily
functions of the library which J.D. used to handle. Appellant noted that the only librarian on staff
was V.L. at the East Orange Library and she was approved by J.P., to work part time Monday,
Tuesday, and Wednesday from 8:00 a.m. to 4:30 p.m. effective October 20 through
December 31, 2010. She reported that V.L. was on full-time leave beginning January 1, 2011 and
returned in May 2011 on her prior part-time schedule, three days a week, but she had not returned
to full-time work until September 2, 2012. Appellant reported that V.L. was supposed to come to
Lyons Library at least once a week to help her since she was working there alone, but rarely came
in, and it was never enforced. She further reported that two educators left in May 2010, leaving
the positions vacant in their department. As a result, appellant had to take on added role of a TMS
administrator and was required to train new hires. She reported that the combination of J.D.
retiring in 2009, V.L. working part time in 2010 and on full-time leave from January to May 2011,
and the departure of two educators in 2010 leaving those positions vacant caused a change and
dramatically increased her employment duties resulting in overwork.
Appellant further reported that she was asked to be the timekeeper for library services and
human resources using VISTA, even though the previous library technician prior to her did not
have this duty. She noted that because she had knowledge of how to do timecards, she was asked
to post the timecards for all the library staff and some of the human resources staff, which was
done daily. Appellant also had to be the backup timekeeper if another timekeeper was out, leaving
her responsible for that department’s timecards. She explained that this was very time consuming
and stressful because there were time constraints as to when she had to complete the timecards and
signed off by the supervisor. Appellant reported spending an extreme amount of time trying to
track down employees and supervisors to make corrections to the timecards, fix mistakes, and that
she had to telephone and e-mail several employees to get them to put in their VISTA leave requests.
This put a lot of pressure on her to complete these tasks as she still had her regular work
assignments to complete.4
Appellant explained that along with her regular work assignment, which took up much of
her day, she had these extra duties and was required to manage the library by herself. She was so
overwhelmed with the workload that she requested J.P. approve virtual private network (VPN)
home access so that she could work from home after hours to get a jump start on her duties for the
following day, particularly with the timecards which took a great deal of time. Appellant reported
that she was never told she could contact V.L. at home on the days V.L. was not working.
In support of her claim, appellant submitted e-mails to J.P. dated July 12, 2010 through
September 13, 2011 requesting compensatory (comp) time because she had to stay late to complete
her work, including receiving book donations, helping patrons search for articles, and catching up
4

Appellant further alleged that J.P. requested medical books from the patient education resources center (PERC)
be moved to the Lyons Library, leaving appellant with the added responsibility of making space in the library for these
books, ordering more shelves, and weeding through the journal collections. In a September 15, 2010 e-mail, appellant
requested comp time due to having to make room for all of the medical books that were being sent from PERC, which
required her to move journals and books in the library and empty shelves prior to the delivery of the shipment later
that week.

5

on her general duties. In e-mail responses, J.P. affirmed appellant’s comp time requests. In an
April 1, 2011 e-mail, appellant informed J.P. of the issues she was facing regarding how to handle
certain employees’ timecards. She reported that handling the timecards was a big responsibility
and very time consuming when also trying to run the library by herself. Appellant asked if
someone else in the service could handle the timecards. She further noted that she would
appreciate if the staff would cooperate with her in dealing with these timecards and leave usage,
describing the various issues she was having with the staff and management of the timecards.
A hearing was held on November 6, 2015 where appellant testified in support of her
emotional condition claim.
By decision dated March 2, 2016, an OWCP hearing representative set aside and vacated
the July 9, 2015 decision. He found that OWCP failed to provide the employing establishment
with appellant’s detailed November 4, 2015 narrative statement for review and comment regarding
the allegations she had made in regard to her work environment. The hearing representative
remanded the case for additional development followed by issuance of a de novo decision.
On September 2, 2016 OWCP requested that the employing establishment review and then
comment on appellant’s allegations surrounding her employment-related emotional condition. It
provided her November 4, 2015 narrative statement and e-mail correspondence for review.
In a letter dated September 28, 2016, the employing establishment contested appellant’s
allegations regarding her alleged employment duties. It reported that she had failed to inform
OWCP that she had prior timekeeper experience from 1998 to 2005 in dietetics, a very large
department that employed more than 80 employees compared to education which only employed
16 employees. The employing establishment further reported that at no time did J.P. pressure or
require appellant to work late. Rather, appellant would work late and then subsequently request
comp time off from her supervisor. The employing establishment noted that she only had
preapproval from her supervisor on three occasions. It further reported that appellant did not work
comp time in 2009, only worked 23.75 hours of comp time in 2010, worked 15 minutes overtime
and no comp time in 2011, and did not work overtime or comp time in 2012. The employing
establishment noted that 90 percent of the time in 2010, she did not work the full pay period due
to sick or annual leave. It concluded that appellant’s emotional stress in carrying out her duties
was self-generated. In support of its assertions, the employing establishment provided copies of
her timesheets from 2010 to 2012, as well as J.P’s September 26, 2016 statement.
In a September 26, 2016 statement, J.P provided V.L.’s responses to appellant’s allegations
surrounding her employment-related duties. Appellant had previously made the allegation that
V.L. was supposed to come to the Lyons Library at least once a week to help her since she was
there alone, but rarely came and it was never enforced by J.P. V.L. responded that East Orange
Library got a lot more traffic than Lyons Library and being that the librarian was part time at one
point, she needed to make sure everything at East Orange was addressed first, including searches
and cataloguing. With regard to appellant having to supervise CWT workers, V.L. reported that
because appellant was at Lyons Library each day, she was to sign off on the timesheets. She
further reported that at no time does a library technician have supervisory responsibility over a
CWT worker and overseeing what they do is part of the position description. Appellant reported
that she had to train and orient all new mental health hires. V.L. reported that Mental Health sends
new hires to the library computers to complete training in self-directed online course and that
6

appellant assisted by helping them access their training modules. With regard to appellant’s
allegation that she had to help the librarian with the new cataloging system by manually inputting
all data in the computer system for the Lyons Library while V.L. catalogued at East Orange
Library, she reported that both library technicians assisted in uploading records to the new
circulation system which required manual input. She explained that the librarian requested
assistance as this endeavor would have taken much longer without help. The records were split
between the three library staff by title and not location, and appellant did not complete all of the
records assigned to her.
J.P. addressed appellant’s allegations reiterating that she was never required or pressured
to work late. He noted that all of the work she needed to complete when requesting comp time
was not urgent. J.P. noted that on one occasion appellant taught a class on Veteran’s awareness,
but was not required to do so and was very enthusiastic about it. He further reported that
timekeeping was an extra duty assigned at the employing establishment which took less than 10
minutes each morning, and perhaps a little longer on pay certification days once every two weeks.
J.P. reported that appellant enjoyed doing it as it was not time consuming and she was compensated
for it. He further stated that at no time was she required to conduct meetings.
By decision dated November 21, 2016, OWCP denied appellant’s claim finding that she
failed to establish fact of injury because the evidence submitted did not support that the events
occurred as alleged. Therefore, appellant failed to establish an injury as defined under FECA.
On November 29, 2016 appellant, through counsel, requested an oral hearing before an
OWCP hearing representative. A hearing was held on March 2, 2017 where counsel argued that
fact of injury had been established and that the medical evidence should be reviewed.
By decision dated April 11, 2017, an OWCP hearing representative affirmed the
November 21, 2016 decision finding that the evidence of record failed to establish a compensable
factor of employment incurred in the performance of her federal employment duties.
LEGAL PRECEDENT
A claimant has the burden of proof to establish by the weight of the reliable, probative, and
substantial evidence that the condition for which he or she claims compensation was caused or
adversely affected by factors of his or her federal employment.5 To establish that he or she
sustained an emotional condition in the performance of duty, a claimant must submit: (1) factual
evidence identifying employment factors or incidents alleged to have caused or contributed to his
or her condition; (2) medical evidence establishing that he or she has an emotional or psychiatric
disorder; and (3) rationalized medical opinion evidence establishing that the identified
compensable employment factors are causally related to his or her emotional condition.6
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an illness
has some connection with the employment, but nevertheless does not come within the concept or
5

See Pamela R. Rice, 38 ECAB 830 (1987).

6

See S.J., Docket No. 12-1512 (issued February 12, 2013).

7

coverage of workers’ compensation. Where the disability results from an employee’s emotional
reaction to his or her regular or specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of FECA.7 On the other hand, the disability
is not covered where it results from such factors as an employee’s fear of a reduction-in-force or
his or her frustration from not being permitted to work in a particular environment or to hold a
particular position.8
In cases involving emotional conditions, the Board has held that, when working conditions
are alleged as factors in causing a condition or disability, OWCP, as part of its adjudicatory
function, must make findings of fact regarding which working conditions are deemed compensable
factors of employment and are to be considered by a physician when providing an opinion on
causal relationship and which working conditions are not deemed factors of employment and may
not be considered.9 If a claimant does implicate a factor of employment, OWCP should then
determine whether the evidence of record substantiates that factor.10 When the matter asserted is
a compensable factor of employment and the evidence of record establishes the truth of the matter
asserted, OWCP must base its decision on an analysis of the medical evidence.11
ANALYSIS
The Board finds that this case is not in posture for decision.
Appellant attributes her emotional condition to the stress of carrying out her normal daily
workload in her regular or specially assigned duties under Cutler.12 The Board has held that
conditions related to stress resulting from situations in which a claimant is trying to meet his or
her position requirements are compensable.13 Appellant explained that she was hired as a library
technician at Lyons Library and worked for J.D., the supervisory librarian, until he retired in
June 2009. Thereafter, the supervisory position remained vacant with V.L. as the only librarian,
located at East Orange Library. Appellant noted that V.L. began working part time in
October 2010 for three days a week, and was on full-time leave from January to May 2011. She
reported that two educators also left in 2010 whose positions remained vacant, increasing her
workload. Appellant stated that with no active librarian on site and staff shortages, she was
responsible for running the Lyons Library without adequate training or help. She further reported
that the increased workload, much of which was outside the scope of her employment, caused her
a great deal of stress.

7

Lillian Cutler, 28 ECAB 125 (1976).

8

Gregorio E. Conde, 52 ECAB 410 (2001).

9

D.L., 58 ECAB 217 (2006); Jeral R. Gray, 57 ECAB 611 (2006).

10

K.W., 59 ECAB 271 (2007); David C. Lindsey, Jr., 56 ECAB 263 (2005).

11

Robert Breeden, 57 ECAB 622 (2006).

12

Supra note 7.

13

Richard H. Ruth, 49 ECAB 503 (1998).

8

The Board has held that conditions related to stress resulting from situations in which an
employee is trying to meet his or her position requirements are compensable.14 The record,
consisting of appellant’s statements, e-mail correspondence, and statements of her supervisor,
establishes that she had an increased workload, in part, due to understaffing and hiring delays
within the employing establishment. J.P., appellant’s supervisor, did not dispute that these staff
shortages occurred. Rather, he argued that appellant’s workload was not overly stressful and she
was never required to stay late. The Board notes that the statements of J.P. and V.L. corroborate
appellant’s assertions regarding position vacancies and part-time schedules. Beginning June 2009,
appellant worked as a library technician with no librarian on site at the Lyons Library. V.L. worked
part time beginning October 2010 which entailed coming in once a week to the Lyons Library.
Appellant alleged that she rarely came in and V.L. admitted that East Orange Library received a
lot more traffic and she needed to make sure everything at East Orange was addressed first,
including searches and cataloging. While J.P. reported that appellant could contact V.L. on her
days off, this does not negate that appellant was left with the day-to-day management of the library
without adequate support, including having to address on the spot requests or questions by patrons
seeking information from the present staff at Lyons Library. With a vacant supervisory librarian
position at Lyons Library since 2009, and a part-time librarian who reported that her priority was
to address the needs of East Orange Library first, the record establishes that appellant’s
employment duties increased from her prior workload such that she established a compensable
factor of employment of overwork.15
The statements of J.P. and V.L. further establish some of appellant’s more specific
allegations with respect to her additional duties as a result of staff shortages. Appellant reported
that she was required to perform the duties of a librarian by manually uploading records into the
new circulation system for Lyons Library while V.L. completed the task for East Orange Library.
While V.L. argued that the other library technician also helped in this task, she acknowledged that
the library technicians assisted in manually uploading records because the librarian requested
assistance since it would have taken much longer without help.
The Board finds that appellant’s workload further increased with the requirement that she
take over timekeeping duties and other aspects typically handled by a librarian who was no longer
present on location, is a condition of her specially assigned duties and is, therefore, to be
considered a compensable factor of employment.16 Appellant reported that she was required to
conduct timekeeping for the staff in her department which was outside of her described
employment duties. She alleged that this additional duty caused her a great deal of stress and made
it difficult to complete her regularly-assigned duties in a timely manner. The Board notes that in
his September 26, 2016 statement, J.P. affirmed that timekeeping was an extra duty assigned in
the employing establishment. However, J.P. reported that it did not take long and appellant
enjoyed doing it. The Board finds that the evidence does not support J.P.’s assertion that
timekeeping was enjoyable and non-time consuming, as the record reflects that on April 1, 2011
14

R.A., Docket No. 14-1438 (issued September 16, 2015).

15

Georgia F. Kennedy, 35 ECAB 1151, 1155 (1984) (the Board, citing the principles of Cutler, listed employment
factors which would be covered under FECA, including an unusually heavy workload and imposition of unreasonable
deadlines).
16

Id.

9

appellant sent an e-mail to J.P. regarding the issues she was facing with the management of
timecards. Appellant reported that undertaking timecards was a big responsibility and very time
consuming when also trying to run the library by herself, asking if someone else in the service
could handle this task. She noted that she would appreciate if the staff would cooperate with her
in dealing with timecard and leave usage, describing the various issues she was having with the
staff and difficulty in completing the task. The employing establishment reported that appellant
had timekeeping experience from her prior employment. While appellant may have had prior
experience, this does not mean that this extra duty assigned to her outside of the scope of her
employment did not cause her stress, in addition to her regularly assigned employment duties.
Therefore, the Board finds that her reaction to the additional duty of timekeeping is a compensable
factor of employment.17 The employing establishment also argues that appellant only took 23.75
hours of comp time in 2010 as evidence that she did not have a stressful workload, and that her
work was not urgent. That appellant was fully able to complete her tasks in a timely matter or that
the work was not urgent does not mean the staff shortages and increased workload caused her no
stress.18 That remains a medical question.
As the employing establishment has not adequately disputed the allegations addressed
above and appellant has substantiated her allegations with sufficient evidence, the Board accepts
appellant’s allegations regarding her increased workload as factual in accordance with OWCP’s
regulations.19 The Board finds that appellant has submitted substantial evidence of her heavy
workload and lack of adequate staff to complete her regular or specially assigned duties and as
such, has established a compensable work factor under Cutler.20 It is unnecessary for purposes of
compensability for appellant to establish that she had a greater workload than others, only that the
evidence establishes that her disability arises from her inability to perform the job requirements of
her position as a library technician.21
As OWCP found that there were no compensable employment factors, it did not analyze
or develop the medical evidence. Thus, the Board will set aside OWCP’s April 11, 2017 decision
17

J.T., Docket No. 11-0233 (issued January 25, 2012).

18

R.A., Docket No. 14-1438 (issued September 16, 2015).

19

See Alice F. Harrell, 53 ECAB 713 (2002).

20
Trudy A. Scott, 52 ECAB 309 (2001) (where appellant alleged that she suffered from an emotional breakdown
when she was required to take on extra duties, such as staff scheduling, when a supervisor left her job. The employing
establishment did not dispute that her duties changed or that there was a staff shortage, but denied that appellant’s
workload was overly stressful. The Board held that conditions related to stress resulting from situations in which an
employee is trying to meet his or her position requirements are compensable. The record, consisting of appellant’s
performance evaluation and the affidavit of a witness, established that she had a heavy and demanding workload, in
part due to understaffing and hiring delays with the employing establishment. The Board found that her increased
workload, with the requirement that she take over scheduling duties of a departed employee, was a condition of her
specially assigned duties and was to be considered a compensable work factor); William J. Blankenship, Docket No.
97-1071 (issued January 7, 2000) (where the Board found that appellant established a compensable work factor from
his heavy workload when he was assigned additional duties, in addition to his regular duties, after a coworker resigned.
Appellant had the sole responsibility to create a criminal enforcement program which required him to learn new
computer skills and was given more regions to cover with additional laws to enforce).
21
See Richard H. Ruth, supra note 13 (where the Board held that emotional reactions to situations in which an
employee is trying to meet his or her position requirements, when supported by sufficient evidence, are compensable).

10

and remand the case for consideration of the medical evidence with regard to whether appellant
has established an emotional condition in the performance of duty causally related to compensable
factors of her federal employment.22 After further development as deemed necessary, OWCP shall
issue a de novo decision on appellant’s emotional condition claim.
CONCLUSION
The Board finds that this case is not in posture for a decision.
ORDER
IT IS HEREBY ORDERED THAT the April 11, 2017 decision of the Office of Workers’
Compensation Programs is set aside. The case is remanded for further proceedings consistent with
this opinion.
Issued: September 25, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

22

T.F., Docket No. 12-0439 (issued August 20, 2012).

11

